DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on November 8, 2021 is acknowledged.

Amendment
The Response, filed on November 8, 2021, has been received and made of record. In response to the Requirement for Restriction dated September 13, 2021, claims 18-20 have been cancelled, and claims 21-23 have been newly added.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 30, 2020, the IDS submitted on August 25, 2021, the IDS submitted on October 22, 2021, and the IDS submitted on December 8, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,701,249 to Guo et al. (hereinafter “Guo”).
Regarding claim 21, Guo teaches a housing assembly for an image capture device, the housing assembly comprising a housing portion (e.g., fig. 1, element 191), a mounting structure connected to the housing portion (e.g., fig. 1, element 133 and 1331), an integrated sensor-lens assembly (ISLA) (e.g., fig. 1, elements 151 and 15) directly connected to the mounting structure (e.g., figs. 1-7) such that the ISLA extends through the housing portion (e.g., figs. 1 and 2, extending through hole 1911 of element 191; col. 13, lines 14-16), and a cover configured for removable connection to the mounting structure to thereby conceal the ISLA (e.g., fig. 1, element 134; col. 13, lines 14-20).
Regarding claim 22, Guo teaches all of the limitations of claim 22 (see the 35 U.S.C. 102 rejection to claim 21, supra) including teaching wherein the mounting structure (e.g., fig. 1, element 133 and 1331)  and the housing portion (e.g., fig. 1, element 191) are configured as discrete components (e.g., fig. 1).  
Regarding claim 23, Guo teaches all of the limitations of claim 23 (see the 35 U.S.C. 102 rejection to claim 21, supra) including teaching wherein the mounting structure is removably connected to the housing portion and the ISLA is removably connected to the mounting structure (e.g., figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0158709 to Petty et al. (hereinafter “Petty”) in view of U.S. Patent Publication No. 2016/0066459 to Rayner et al. (hereinafter “Raynor”), in view of U.S. Patent Publication No. 2018/0143512 to Campbell et al (hereinafter “Campbell”).
	Regarding claim 1, Petty teaches a housing assembly for an image capture device, the housing assembly comprising a front housing portion (e.g., fig. 7, at least element 700; [0121-123]) defining an opening (e.g., fig. 7, circular recess 702), a rear housing portion connected to the front housing portion (e.g., fig. 7, at least element 722; [0121-123]), a mounting structure connected to the front housing portion adjacent to the opening (e.g., figs. 5 and 9, elements 300 and 202; [0110]), the mounting structure being configured as a discrete component separate from the front housing portion and the rear housing portion (e.g., figs. 5 and 9), an integrated sensor-lens assembly (ISLA) connected to the mounting structure such that the ISLA extends through the opening in the front housing portion (e.g., fig. 6, at least elements 300, 344; [0113]]), and a second sealing member positioned between the ISLA and the mounting structure and configured to form a watertight seal therebetween (e.g., fig. 6, element 350; [0116]). 
	Nevertheless, providing watertight seals is well-known in the imaging and electrical arts to avoid or to limit the detrimental effects of water in contact with electrical circuitry.  For Example, Rayner teaches the concept of creating watertight seals between the connection of structural elements in housing assemblies (e.g., [0098-100], between housing 2 and housing 3).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Rayner to the housing assembly as taught by Petty in order to prevent water from entering an internal environment of the housing at the point where the front and rear housing portions meet.  
	Further, Campbell teaches providing a seal between a mounting structure and a front housing portion configured to form a watertight seal therebetween (e.g., fig. 5 seal 502 between 340 and 322).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Campbell to the housing assembly as taught by Petty in order to prevent water from entering an internal environment of the housing at this connection point.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5, Petty, Rayner, and Campbell teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the first sealing member defines a first configuration and the second sealing member defines a second configuration different from the first configuration (based on of the different seals at different locations in the combination of Petty, Rayner, and Campbell results in the different configurations).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Petty, Rayner and Campbell in view of U.S. Patent Publication No. 2016/0181722 to Tsai et al. (hereinafter “Tsai”).
	Regarding claim 2, Petty, Rayner and Campbell teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including wherein the front housing portion defines a tongue (e.g., ‘459 – fig. 3A, element 20a of element 2) and the rear housing portion defines a recess configured to receive the tongue (e.g., ‘459 – figs. 3A and 3B, channel 10 of element 3; [0109-112], [0117-120]).  However, the applied art has not been found by the Examiner to expressly disclose the housing assembly including an adhesive to secure the tongue within the recess to thereby form the watertight seal between the front housing portion and the rear housing portion. 
Nevertheless, Tsai teaches providing an adhesive to form the watertight seal between housing portions (e.g., figs. 7A and 7B, groove 45 and adhesive 7; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective date of . 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Petty, Rayner and Campbell in view of U.S. Patent Publication No. 2019/0208099 to Cotoros et al. (hereinafter “Cotoros”).
Regarding claim 3, Petty, Rayner and Campbell teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found by the Examiner to expressly disclose wherein the front housing portion includes a flange defining the opening, the mounting structure being connected to the flange. 	Nevertheless, Cotoros teaches a housing assembly including a flange defining an opening (e.g., figs. 1A-1D).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporated the flange as taught by Cotoros with the assembly as taught by Petty, Rayner and Campbell as a means of providing more room for the sensor-lens assembly without thickening the entire assembly.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 4, Petty, Rayner, Campbell and Cotoros teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection to claim 3, supra) including teaching wherein the flange defines a channel configured to receive the first sealing . 

Claims 1, 5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Rayner.
Regarding claim 1, Guo teaches a housing assembly for an image capture device, the housing assembly comprising a front housing portion (e.g., fig. 1, element 191) defining an opening (e.g., fig. 1, opening 1911 of element 191), a rear housing portion connected to the front housing portion (e.g., fig. 1, element 193) a mounting structure connected to the front housing portion adjacent to the opening (e.g., fig. 1, element 133), the mounting structure being configured as a discrete component separate from the front housing portion and the rear housing portion (fig. 1), an integrated sensor-lens assembly (ISLA) (e.g., fig. 1, elements 151 and 15) connected to the mounting structure such that the ISLA extends through the opening in the front housing portion (e.g., figs. 1 and 2, extending through hole 1911 of element 191; col. 13, lines 14-16).  Guo, however, has not been found by the Examiner to expressly disclose the rear housing portion connected to the front housing portion so as to form a watertight seal therebetween, a first sealing member positioned between the mounting structure and the front housing portion and configured to form a watertight seal therebetween, or a second sealing member positioned between the ISLA and the mounting structure and configured to form a watertight seal therebetween.
	Nevertheless, providing watertight seals is well-known in the imaging and electrical arts to avoid or to limit the detrimental effects of water in contact with electrical A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 5, Guo and Rayner teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the first sealing member defines a first configuration and the second sealing member defines a second configuration different from the first configuration (based on of the different seals at different locations in the combination of Guo and Rayner results in the different configurations).
Regarding claim 9, Guo and Rayner teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the mounting structure is configured for removable connection to a cover (e.g., ‘249 – fig. 1, element 134; col. 9, lines 3-6) configured to conceal the ISLA (e.g., ‘249 – fig. 1, element 134; 
Regarding claim 10, Guo and Rayner teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection to claim 9, supra) including teaching where the housing assembly further including a third sealing member positioned between the cover and the mounting structure and configured to form a watertight seal therebetween as Rayner teaches the concept of creating watertight seals between the connection of structural elements in housing assemblies (e.g., [0098-100], between housing 2 and housing 3).  In light of this, it would have been further obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Rayner to the housing assembly as taught by Guo and Rayner in order to prevent water from entering an internal environment of the housing at all points where elements meet and create a watertight environment, including between the cover and the mounting structure.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Guo and Rayner teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection to claim 10, supra) including teaching wherein the mounting structure includes a collar (e.g., ‘249 – element 1331; col. 10, lines 32-37, interpreted as the protrusion member) and ears extending radially outward from the collar (e.g., ‘249 – element 1331; col. 10, lines 32-37, interpreted as the threads on protrusion member). 
Regarding claim 12, Guo and Rayner teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection to claim 11, supra) including teaching wherein the third sealing member is received by the collar as Rayner teaches the concept of creating watertight seals between the connection of structural elements in housing assemblies (e.g., [0098-100], between housing 2 and housing 3).  In light of this, it would have been further obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Rayner to the housing assembly as taught by Guo and Rayner in order to prevent water from entering an internal environment of the housing at the collar and create a watertight environment.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13, Guo teaches a housing assembly for an image capture device, the housing assembly comprising a front housing portion (e.g., fig. 1, element 191), a rear housing portion connected to the front housing portion (e.g., fig. 1, element 192), a mounting structure connected to the front housing portion (e.g., fig. 1, element 193), and an integrated sensor-lens assembly (ISLA) connected to the mounting structure  (e.g., fig. 1, elements 1 and 151). Guo, however, has not been found by the Examiner to expressly disclose the rear housing portion connected to the front housing portion so as to form a watertight seal therebetween.
Nevertheless, providing watertight seals is well-known in the imaging and electrical arts to avoid or to limit the detrimental effects of water in contact with electrical A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 14, Guo and Rayner teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection to claim 13, supra) including teaching wherein the ISLA is directly connected to the mounting structure (e.g., ‘249 – figs. 1 and 3). 
Regarding claim 15, Guo and Rayner teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection to claim 14, supra) including teaching the housing assembly further including a heatsink (e.g., fig. 1, element 133, will absorb heat), wherein the ISLA extends through the heatsink and the mounting structure is formed as a discrete component separate from the heatsink (e.g., ‘249 – fig. 1). 
Regarding claim 16, Guo and Rayner teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection to claim 13, supra) including teaching wherein the mounting structure is sealingly connected to both the front housing portion and the ISLA.  In light of Rayner’s teaching of the concept of creating watertight seals between the A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 17, Guo and Rayner teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection to claim 16, supra) including teaching the housing assembly further including a first sealing member positioned between the front housing portion and the mounting structure (‘249 – interpreted as the point of contact on the front housing portion that meets the mounting structure) and a second sealing member positioned between the mounting structure and the ISLA (‘249 – interpreted as the point of contact on the mounting structure that meets the ISLA), the first sealing member and the second sealing member having different configurations (based on of the different seals at different locations in the combination of Guo and Rayner results in the different configurations).

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Publication No. 2021/0274067 to Crow et al. teaches a similar mounting structure and housing assembly.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY C VIEAUX/Primary Examiner, Art Unit 2697